Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION

Status of Claims

Claims 1-10 are pending in this Office Action.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.

1.	Claims 1 and 4  are rejected under 35 U.S.C 103 as being patentable over Vajda et al.  (USPUB 20190172224) in view of JIANG et al.  (USPUB 20190303715).

As per claim 1, Vajda et al. teaches An apparatus, comprising: a processor to couple to a memory ( Paragraph [0061])  and to, perform feature extraction on an input image ( Paragraph [0080]- “…The machine-learning model 200 is configured to extract features of the image 201 …”)  to obtain first feature maps of N channels ( Paragraph [0081]- “the trunk 210 is configured to process an input image 201 and prepare a feature map (e.g., an inception of convolutional outputs…” and Paragraph [0108]);perform feature extraction on the input image  ( Paragraph [0088]- “…aligning the extracted features with the input….”) with a size of the input image being adjusted K times, to respectively obtain second feature maps of KxN channels( Paragraphs [0118-0119]) ; and 
Vajda et al. does not explicitly teach concatenate the first feature maps of the N channels with the second feature maps of Kx N channels to output concatenated feature maps of channels.  
	However, within analogous art, JIANG et al. teaches concatenate the first feature maps of the N channels with the second feature maps of Kx N channels ( Paragraph [0100]- “…The first non-combined feature map 802 is convolved in a second convolution layer into a second non-combined feature map 804 that is x.sub.1 pixels wide and high….”)  to output concatenated feature maps of channels ( Paragraph [0104]- “…concatenation "stacks" an up-sampled feature map on top of (or underneath) a corresponding non-combined feature map.  For example, the first up-sampled feature map 830 is combined with the fourth non-combined feature map 808 by stacking the data from the first up-sampled feature map 830 on top of the data from the fourth non-combined feature map 808.  …” and Paragraphs [0115-0116]) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of JIANG et al. within the modified teaching of the Optimizations for Structure Mapping and Up-sampling mentioned by Vajda et al.  because the Combining convolution and deconvolution for object  detection mentioned JIANG et al.  provides a system and method for implementing  a combined feature mapping for accurate identification of object within images. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Combining convolution and deconvolution for object  detection mentioned JIANG et al. within the modified teaching of the Optimizations for Structure Mapping and Up-sampling mentioned by Vajda et al. for implementation of a system and method for a combined feature mapping for accurate identification of object within images.

As per claim 4, Combination of Vajda et al. and JIANG et al. teach claim 1,
Vajda et al. teaches wherein to obtain the second features maps of KxN channels ( Paragraph [0074]- “…a first dimension and a second dimension of the combined regional feature map may be equal to the first dimension and the second dimension of each of the plurality of regional feature maps,…”) , the processor is to: adjust the size of the input image ( Padding of size as adjusting taught within Paragraph [0075]- “…he system may insert padding data between adjacent pairs of regional feature maps in the combined regional feature map.  In 
particular embodiments, the size of the padding between each adjacent pair of regional feature maps may be at least as wide as a kernel size used by the one or more convolutional layers. …”) ; 
	Vajda et al. does not explicitly teach perform feature extraction on the input image with the size being adjusted to obtain the second feature maps of the KxN channels.
	However, within analogous art, JIANG et al. teaches  perform feature extraction on the input image with the size being adjusted to obtain the second feature maps of the KxN channels ( Paragraph [0073]- “…each filter results in a separate feature map (or multiple additional feature maps, for a multi-channel image), which requires additional storage space.  A set of feature maps extracted in the same convolution network can be thought of as a stack of two-dimensional matrices, sometimes collectively referred to as a single feature map.  The depth of the feature map is thus the number of the two-dimensional matrices….” And Paragraph [0100]).  
	One of ordinary skill in the art would have been motivated to combine the teaching of JIANG et al. within the modified teaching of the Optimizations for Structure Mapping and Up-sampling mentioned by Vajda et al.  because the Combining convolution and deconvolution for object  detection mentioned JIANG et al.  provides a system and method for implementing  a combined feature mapping for accurate identification of object within images. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Combining convolution and deconvolution for object  detection mentioned JIANG et al. within the modified teaching of the Optimizations for Structure Mapping and Up-sampling mentioned by Vajda et al. for implementation of a system and method for a combined feature mapping for accurate identification of object within images.




2.	Claim 2 is  rejected under 35 U.S.C 103 as being patentable over Vajda et al.  (USPUB 20190172224) in view of JIANG et al.  (USPUB 20190303715) in further view of Christian Szegedy ( NPL  Doc. : “ Going Deeper with Convolutions”, June 2015, Proceedings of the IEEE Conference on Computer Vision and Pattern Recognition (CVPR), 2015, pp. 1-7) .

As per claim 2, Combination of Vajda et al. and JIANG et al. teach claim 1, 
Vajda et al. teaches wherein to obtain the first feature maps the processor is to configure a plurality of inception processors (inception block processing and feature map taught within Paragraphs [0044-0045]),
Combination of Vajda et al. and JIANG et al.  does not explicitly teach each inception processor being sequentially connected, which perform the feature extraction on the input image or perform feature extraction on feature maps from a preceding inception processor to obtain global information and high-level information of the input image.  
	However, within analogous art, Christian Szegedy teaches each inception processor being sequentially connected ( Page 3 , Col. 2 – “…As these “Inception modules” are stacked on top of each other, their output correlation statistics are bound to vary: as features of higher abstraction are captured by higher layers,…”) , which perform the feature extraction on the input image or perform feature extraction on feature maps from a preceding inception processor to obtain global information and high-level information of the input image( Page 4, Col. 1 – Figure 2 shows Inception module for processing convolution layers  and Page 3 – Col. 2 – “…as features of higher abstraction are captured by higher layers, their spatial concentration is expected to decrease. This suggests that the ratio of 3_3 and 5_5 convolutions should increase as we move to higher layers.”).  
	One of ordinary skill in the art would have been motivated to combine the teaching of Christian Szegedy within the combined modified teaching of the Optimizations for Structure Mapping and Up-sampling mentioned by Vajda et al. and the Combining convolution and deconvolution for object detection mentioned JIANG et al.  because the Going Deeper with Convolutions mentioned by Christian Szegedy  provides a system and method for 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Going Deeper with Convolutions mentioned by Christian Szegedy  within the combined modified teaching of the Optimizations for Structure Mapping and Up-sampling mentioned by Vajda et al. and  the Combining convolution and deconvolution for object  detection mentioned JIANG et al. for implementation of a system and method for a multi scale processing with increased depth and width of deep learning and convolutional network.

3.	Claims 7 and 9 are rejected under 35 U.S.C 103 as being patentable over TERADA et al. (USPUB 20130315295) in view of WILLETT et al. (USPUB 20200043468).

As per claim 7,
TERADA et al. teaches An apparatus, comprising: a processor to couple to a memory  ( FIG. 1 shows a SAO processing unit  ( 107) coupled with Frame memory ( 108) and Paragraphs [0073] and [0086]) , to obtain multi-scale auxiliary information ( Paragraph [0169]- “…The SAO parameters may include, for example, a parameter to be auxiliary information for classifying pixels….”) ; concatenate a latent representation ( Paragraph [0169]- “… The SAO (sample adaptive offset) parameter may be coded not per block to be predicted but on a per unit smaller than the block to be predicted, or conversely on a per unit obtained by concatenating blocks to be predicted…”) of an input image from an arithmetic decoder with the multi-scale auxiliary information ( Paragraph [0137]- “…FIG. 12 is a block diagram illustrating an example configuration of the sao_offset decoding unit 212.  As illustrated in FIG. 12, the sao_offset decoding unit 212 includes an arithmetic decoding switch unit 213, a context 0 arithmetic decoding unit 214, a context 1 arithmetic decoding unit 215, a bypass arithmetic decoding unit 216, and a sao_offset inverse binarizing unit 
217. …”) ; and decode output from the concatenator to obtain a reconstructed image of the input image ( reconstruction of image taught within Paragraphs [0064-0065]) .  
	TERADA et al. does not explicitly teach perform feature extraction on output of a hyper decoder.
However, within analogous art, WILLETT et al. teaches perform feature extraction ( feature extraction taught within Paragraphs [0048] and [0067]) on output of a hyper decoder ( hyper parameter for decoding taught within Paragraphs [0046] and [0050]); 
	One of ordinary skill in the art would have been motivated to combine the teaching of WILLETT et al.  within the modified teaching of the  Image coding method, image coding apparatus, image  decoding method, image decoding apparatus, and image coding and decoding apparatus mentioned by TERADA et al.  because the System and method for performing automatic speech recognition system parameter adjustment via machine 
learning  mentioned WILLETT et al.  provides a system and method for implementing  hyper parameters setting within training model of machine learning. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the System and method for performing automatic speech recognition system parameter adjustment via machine 
learning  mentioned WILLETT et al.  within the modified teaching of the  Image coding method, image coding apparatus, image  decoding method, image decoding apparatus, and image coding and decoding apparatus mentioned by TERADA et al. for implementation of a system and method for hyper parameters setting within training model of machine learning.

 
As per claim 9, TERADA et al. teaches An apparatus, comprising: a processor to couple to a memory  ( FIG. 1 shows a SAO processing unit  ( 107) coupled with Frame memory ( 108) and Paragraphs [0073] and [0086]) , to obtain multi-scale auxiliary information ( Paragraph [0169]- “…The SAO parameters may include, for example, a parameter to be auxiliary information for classifying pixels….”) ; obtain information indicating content-based prediction by taking a latent representation of an input image from a quantizer as input ( prediction block and the quantized parameter taught within Paragraphs [0074-0075] and [0132]) ; and process the information indicating the content-based prediction and the multi-scale auxiliary information ( Paragraph [0137]- “…FIG. 12 is a block diagram illustrating an example configuration of the sao_offset decoding unit 212.  As illustrated in FIG. 12, the sao_offset decoding unit 212 includes an arithmetic decoding switch unit 213, a context 0 arithmetic decoding unit 214, a context 1 arithmetic decoding unit 215, a bypass arithmetic decoding unit 216, and a sao_offset inverse binarizing unit 217. …”) to obtain a predicted probability model ( fixed probability taught within Paragraphs [0064-0065]) .  
	TERADA et al. does not explicitly teach perform feature extraction on output of a hyper decoder;
	 However, within analogous art, WILLETT et al. teaches perform feature extraction ( feature extraction taught within Paragraphs [0048] and [0067]) on output of a hyper decoder ( hyper parameter for decoding taught within Paragraphs [0046] and [0050]); 
	One of ordinary skill in the art would have been motivated to combine the teaching of WILLETT et al.  within the modified teaching of the  Image coding method, image coding apparatus, image  decoding method, image decoding apparatus, and image coding and decoding apparatus mentioned by TERADA et al.  because the System and method for performing automatic speech recognition system parameter adjustment via machine 
learning  mentioned WILLETT et al.  provides a system and method for implementing  hyper parameters setting within training model of machine learning. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the System and method for performing automatic speech recognition system parameter adjustment via machine 
learning  mentioned WILLETT et al.  within the modified teaching of the  Image coding method, image coding apparatus, image  decoding method, image decoding apparatus, and image coding and decoding apparatus mentioned by TERADA et al. for implementation of a system and method for hyper parameters setting within training model of machine learning.


It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Allowable Subject Matter

4.          Claims 3,5,6,8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

5.         The following is an examiner’s statement of reasons for objecting the claims as allowable subject matter: 

As to claim 3, prior art of record does not teach or suggest the limitation mentioned within claim 3: “…each inception processor of the inception processors is to: perform the feature extraction on the input image or perform feature extraction on the feature maps from the preceding inception processor by using different convolution kernels and identical numbers of channels, to respectively obtain the first feature maps of N channels; perform a pooling by down-dimension processing on the input image or on the feature map from the preceding inception processor to obtain the first feature maps of the N channels; concatenate the first feature maps of the N channels with the first feature maps of the N channels from the pooling to obtain feature maps of 4N channels; and perform down-dimension processing on the feature maps of the 4N channels to obtain the first feature maps of the N channels.”

As to claim 5, prior art of record does not teach or suggest the limitation mentioned within claim 5: “…the size of the input image, the processor is to configure one or more groups of size adjusting processors, size adjusting processors of different groups performing size adjustment on the input image by using different scales, and performing feature extraction on the input image with the size being adjusted by using different convolution kernels.” 

As to claim 6, prior art of record does not teach or suggest the limitation mentioned within claim 6: “…the processor is to assign weights to the concatenated feature maps of channels; and perform down-dimension processing on the weighted concatenated feature maps of channels to obtain feature maps of M channels and output the feature maps of M channels.” 

As to claim 8, prior art of record does not teach or suggest the limitation mentioned within claim 8: “…perform the feature extraction, the processor is to use dilated convolution kernels of different dilation ratios    and identical numbers of channels to obtain the multi-scale auxiliary information.” 

As to claim 10, prior art of record does not teach or suggest the limitation mentioned within claim 10: “…perform the feature extraction, the processor is to use dilated convolution kernels of different dilation ratios and identical numbers of channels to obtain the multi-scale auxiliary information.” 





Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Notes

6.	The Examiner acknowledges the following prior arts below as pertinent to the current applications claim limitations and inventive concept, although the following prior arts shown below were not relied upon to address the limitations within the claim , they are analogous art mentioning the inventive concept key points on (image coding processing ,feature extraction and mapping and concatenation of feature maps and  multi scale processing and deep neural network  etc.).

1) 	USPUB- 20200218948
2)	USPUB – 20190172223
3)	USPUB –20200234135
4) 	USPUB – 20190172466
5)	USPUB – 20190294413
6)	USPUB – 20190147318
7)	USPUB – 20180129893

8)	Chunfeng Lian," Multi-channel multi-scale fully convolutional network for 3D perivascular spaces segmentation in 7T MR images", 27 February 2018, Medical Image Analysis, Volume 46, May 2018, Pages 107-115.

9) 	Min Cheng," Multi-Scale LSTM Model for BGP Anomaly Classification," 10 Apr. 2018,  IEEE TRANSACTIONS ON SERVICES COMPUTING, VOL. 14, NO. 3, MAY/JUNE 2021 ,Pages 765-773.

10)	Haoyue Peng," Residual Module and Multi-scale Feature Attention Module for Exudate Segmentation," 28-31 Oct. 2018, 2018 International Conference on Sensor Networks and Signal Processing (SNSP), Pages 111-115.






Conclusion

7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S. ISMAIL whose telephone number is (571)272-9799 and Fax # (571)273-9799. The examiner can normally be reached on M-F: 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/ If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David C. Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OMAR S ISMAIL/Primary Examiner, Art Unit 2637